           Case 1:21-cr-00037-TNM Document 14 Filed 03/02/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

               Plaintiff,                          Hon. Trevor N. McFadden

         v.                                        Criminal No. 21-00037-TNM

TIMOTHY LOUIS HALE-CUSANELLI,

               Defendant.


                    DEFENDANT’S SUPPLEMENTAL MOTION
                        FOR CORRECTION ON REVIEW

     Defendant Timothy Louis Hale-Cusanelli, by and through undersigned

counsel, respectfully submits a correction to the motion Defendant’s Motion

for Modification of Bond to Place the Defendant on Conditional Release

Pending Trial filed on March 1, 2021.1 A representation was made by a

family member that Defendant was offered an honorable discharge from

military service however, it has come to counsel’s attention that this was a

mistaken representation and is not accurate. Defendant submits this

correction to the Court.



                                            Respectfully submitted,

                                                      /s/

1   A redacted version was filed on the public record on March 2, 2021.
       Case 1:21-cr-00037-TNM Document 14 Filed 03/02/21 Page 2 of 2




                                    Jonathan Zucker # 384629
                                    37 Florida Av. NE
                                    Suite 200
                                    Washington, DC 20002
                                    (202) 624-0784
                                    jonathanzuckerlaw@gmail.com

                                    Counsel for Timothy Hale-Cusanelli




                       CERTIFICATE OF SERVICE

     I certify that on March 2, 2021, I caused a copy of the foregoing
Motion and Memorandum to be filed with the Clerk using the CM/ECF
System which will send notification of this filing to all parties.

                                                 /s/_________________
                                           Jonathan Zucker
